Exhibit 99 For additional information, contact: T. Heath Fountain Executive Vice President and Chief Financial Officer (229) 878-2055 HERITAGE FINANCIAL GROUP, INC. REPORTS THIRD QUARTER NET INCOME OF $1.7 MILLION OR $0.21 PER DILUTED SHARE ALBANY, Ga. (October 26, 2011) – Heritage Financial Group, Inc. (NASDAQ: HBOS), the holding company for HeritageBank of the South, today announced unaudited financial results for the quarter ended September 30, 2011.Key aspects of the Company's results for the third quarter of 2011 include: · Net income of $1.7 million or $0.21 per diluted share compared with a net loss of $443,000 or $0.05 per diluted share in the year-earlier quarter; · Excluding special items in the current and year-earlier quarter, net income for the third quarter was $568,000 or $0.07 per diluted share versus net income of $448,000 or $0.05 per diluted share in the third quarter of 2010 (see reconciliation of non-GAAP items); · Organic loan growth, excluding loans acquired in FDIC-assisted acquisitions, of $3.9 million or 1% on a linked-quarter basis; · Loans acquired through FDIC-assisted acquisitions increased $56.3 million or 10% on a linked-quarter basis, driven primarily by the First Southern National Bank (First Southern) FDIC-assisted acquisition; · Core non-time deposit growth of $19.4 million, excluding deposits associated with the First Southern acquisition; · An increase in the allowance for loan losses to 1.65% of period-end loans, excluding loans acquired in FDIC-assisted acquisitions, from 1.58% of loans, excluding loans acquired in FDIC-assisted acquisitions, at June 30, 2011; · An increase in annualized net charge-offs to 0.73% for the third quarter of 2011 from 0.26% on a linked-quarter basis; and · A decline in non-performing assets (NPAs), excluding loans acquired in FDIC-assisted acquisitions, to 0.89% from 1.17% on a linked-quarter basis. Commenting on the results, Leonard Dorminey, President and Chief Executive Officer, said, "During the third quarter of 2011, we continued our expansion efforts with our third FDIC-assisted transaction. The First Southern acquisition moves us to number three in market share in Statesboro, further improving our foothold in Southeast Georgia and continuing our successful capital deployment. We continue to look for further opportunities for strategic expansion. "Despite the increase in provision expense for the quarter, we continue to see improvement in the credit quality of our non-FDIC-assisted loan portfolio, as evidenced by the decline in non-performing assets, excluding assets acquired in FDIC-assisted acquisitions," Dorminey continued. "We also are pleased with the progress we are making in our FDIC-acquired portfolios." -MORE- HBOS ReportsThird Quarter 2011 Results Page 2 October 26, 2011 Results of Operations The Company reported net income of $1.7 million or $0.21 per diluted share for the three months ended September 30, 2011, compared with a net loss of $443,000 or $0.05 per diluted share for the three months ended September 30, 2010.This $2.2 million change in earnings was primarily the result of the following items: · Improved net interest income of $2.3 million due to solid growth in interest-earning assets; · Improved non-interest income of $3.4 million, reflecting a $2.0 million bargain purchase gain associated with the First Southern FDIC-assisted acquisition, an increase of $492,000 in mortgage origination fees, and a net increase in FDIC loss-share receivable accretion of $448,000; offset by · Increased provision expense of $50,000, driven by an increase in the charge-offs on the non-FDIC-assisted loan portfolio; and · Increased non-interest expense of $2.0 million due to increased salaries and employment benefits of $1.9 million driven by the hiring of an additional 107 full-time equivalent employees on top of growth in most other non-interest expense categories, which was partially offset by a one-time, noncash charge of $1.0 million during the 2010 quarter to write-off an intangible asset. The Company's results for the third quarter ended September 30, 2011, included acquisition-related expenses of $299,000 and an increase in the pre-tax bargain purchase gain of $2.0 million associated with the First Southern acquisition.In the year-earlier quarter, the Company incurred a charge of $1.0 million to write-off an intangible asset related to its 2006 expansion into Florida.Excluding these items, the Company would have reported net income of $568,000 or $0.07 per diluted share for the third quarter of 2011 compared with net income of $448,000 or $0.05 per diluted share in the third quarter of 2010. Net interest income for the third quarter increased 45% to $7.4 million from $5.1 million in the year-earlier quarter, primarily reflecting an increase in interest-earning assets related to both acquisitions and organic growth.The Company's net interest margin for the third quarter of 2011 increased eight basis points to 3.44% on a linked-quarter basis from 3.36% in the second quarter of 2011 and declined six basis points from 3.50% in the year-earlier period.The improvement in the third quarter of 2011 net interest margin on a linked-quarter basis was driven by an increase in loan yields on the Company's FDIC-assisted loan portfolios, coupled with a decline in the cost of interest bearing deposits as rates continue to reset lower.The reduction in the third quarter of 2011 net interest margin compared with the year-earlier period reflected a lower interest rate environment and excess liquidity generating a minimal yield associated with the Company's second-step conversion and acquisition activity. The Company's estimated total risk-based capital ratio at September 30, 2011, was 21.4%, significantly exceeding the required minimum of 10% to be considered a well-capitalized institution.The ratio of tangible common equity to total tangible assets was 10.8% as of September 30, 2011. -MORE- HBOS ReportsThird Quarter 2011 Results Page 3 October 26, 2011 In the third quarter of 2011, the Company continued to post both organic and acquisition-related loan and deposit growth, with both increasing on a linked-quarter basis and advancing significantly compared with the year-earlier quarter in all of the Company's markets except Ocala.Ocala has been disproportionately affected by the real estate downturn and higher unemployment compared with the Company's other markets.Still, bank acquisitions, including the Company's second and third whole-bank acquisitions in February 2011 and August 2011, accounted for much of the growth in loans and deposits over the past 12 months.At September 30, 2011, the Company's loan portfolio totaled $560.9 million, including loans acquired through FDIC-assisted acquisitions, up $60.2 million or 12% from $500.7 million at June 30, 2011.Total deposits stood at $900.1 million at the end of the third quarter of 2011, up $136.4 million or 18% from $763.7 million at June30, 2011. Accounting for FDIC-Assisted Loans The Company performs ongoing assessments of the estimated cash flows of its acquired FDIC-assisted loan portfolios.The fair value of the FDIC-assisted loan portfolios consist of $116.2 million in covered and $24.7 million in non-covered loans as of September 30, 2011, compared with $60.4 million in covered and $24.2 million in non-covered loans as of June 30, 2011.The principal balance of the FDIC-assisted loan portfolios consist of $248.6 million as of September 30, 2011, compared with $156.0 million as of June30, 2011.The details of the accounting for the FDIC-assisted loan portfolios for the third quarter of 2011 are as follows: · Covered loans acquired in FDIC-assisted acquisitions increased $55.8 million to $116.2million; · Non-covered loans acquired in FDIC-assisted acquisitions increased $500,000 to $24.7million; · The FDIC loss-share receivable associated with covered loans acquired in FDIC-assisted acquisitions increased $29.6 million to $87.8 million; · The accretion for the FDIC loss-share receivable was $448,000; · The non-accretable discount increased $31.5 million to $98.8 million; and · The accretable discount increased $4.7 million to $8.8 million. At September 30, 2011, covered and non-covered loans acquired in FDIC-assisted acquisitions increased to $116.2 million and $24.7 million, respectively, on a linked-quarter basis from $60.7 million and $24.2 million, respectively, driven primarily by the First Southern acquisition, partially offset by a combination of net charge-offs and principal reductions.The net charge-offs for both the covered and non-covered loans were fully provided for by the associated loan discounts and expected reimbursement from the FDIC and did not affect the Company's loan loss reserve.The FDIC loss-share receivable associated with covered FDIC-assisted loans increased $31.5 million from $58.2 million in the prior quarter to $87.8 million, primarily driven by the First Southern acquisition, while $1.6 million was submitted in the third quarter to the FDIC for reimbursement. The non-accretable discount increased to $98.8 million at the end of the third quarter of 2011 from $67.3 million on a linked-quarter basis, due primarily to the First Southern acquisition, partially offset by net charge-offs in the FDIC-assisted loan portfolios and a transfer to accretable discount.The accretable discount increased to $8.8 million for the current quarter from $4.1 million for the second quarter of 2011, primarily driven by the First Southern acquisition. -MORE- HBOS ReportsThird Quarter 2011 Results Page 4 October 26, 2011 Asset Quality Total non-performing loans, excluding loans acquired in FDIC-assisted acquisitions, were $8.0 million at September 30, 2011, down from $8.6 million at June 30, 2011.Other real estate owned and repossessed assets, excluding assets acquired in FDIC-assisted acquisitions, were $1.8 million at September 30, 2011, down from $2.7 million at June 30, 2011.Non-performing loans to total loans, excluding loans acquired in FDIC-assisted acquisitions, decreased to 1.90% as of September 30, 2011, from 2.06% as of June 30, 2011.Net charge-offs to average outstanding loans, excluding loans acquired in FDIC-assisted acquisitions, on an annualized basis, were 0.73% for the third quarter of 2011 versus 0.26% for the second quarter of 2011, while the annualized year-to-date net charge-offs were 1.30% as of September 30, 2011, versus 0.58% as of September 30, 2010. The provision for loan losses increased to $1.0 million for the third quarter of 2011 from $700,000 for the second quarter of 2011, driven primarily by an increase in annualized net charge-offs.At September 30, 2011, the allowance for loan losses represented 1.65% of total loans outstanding, excluding loans acquired in FDIC-assisted acquisitions, versus 1.58% at June 30, 2011. About Heritage Financial Group, Inc. and HeritageBank of the South Heritage Financial Group, Inc. is the holding company for HeritageBank of the South, a community-oriented bank serving primarily South Georgia and North Central Florida through 23 full-service branch locations and 11 mortgage offices.As of September 30, 2011, the Company reported total assets of approximately $1.1 billion and total stockholders' equity of approximately $124 million.For more information about the Company, visit HeritageBank of the South on the Web at www.eheritagebank.com and see Investor Relations under About Us. Cautionary Note Regarding Forward Looking Statements Except for historical information contained herein, the matters included in this news release and other information in the Company's filings with the Securities and Exchange Commission may contain certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These statements can be identified by the fact that they do not relate strictly to historical or current facts and often use words or phrases "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," "intends" or similar expressions.The forward-looking statements made herein represent the current expectations, plans or forecasts of the Company's future results and revenues.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and include this statement for purposes of these safe harbor provisions.These statements are not guarantees of future results or performance and involve certain risks, uncertainties and assumptions that are difficult to predict and are often beyond the Company's control.Actual outcomes and results may differ materially from those expressed in, or implied by, any of these forward-looking statements.Investors should not place undue reliance on any forward-looking statement and should consider the uncertainties and risks, discussed under Item1A. "Risk Factors" of the Company's 2010 Annual Report on Form 10-K and in any of the Company's subsequent SEC filings.Further information concerning the Company and its business, including additional factors that could materially affect the Company's financial results, is included in its other filings with the SEC. -MORE- HBOS ReportsThird Quarter 2011 Results Page 5 October 26, 2011 HERITAGE FINANCIAL GROUP, INC. Unaudited Reconciliation of Non-GAAP Measures Presented in Earnings Release (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Total non-interest income $ Bargain purchase gain ) ) Adjusted non-interest income $ Total non-interest expense $ Acquisition related expense ) Impairment of intangible asset(Florida bank charter) ) ) Adjusted non-interest expense $ Net income (loss) as reported $ $ ) $ $ Bargain purchase gain and acquisition related expense, net of tax ) ) Impairment of intangible asset (Florida bank charter), net of tax Adjusted net income $ Diluted earnings (loss) per share $ $ ) $ $ Bargain purchase gain and acquisition related expense, net of tax ) ) Impairment of intangible asset (Florida bank charter), net of tax Adjusted diluted earnings per share $ Net Income (Loss) and Diluted Earnings (Loss) Per Share are presented in accordance with Generally Accepted Accounting Principles (GAAP).Adjusted Non-interest Income, Adjusted Net Income (Loss) and Adjusted Diluted Earnings (Loss) Per Share are non-GAAP financial measures.The Company believes that these non-GAAP measures aid in understanding and comparing current-year and prior-year results, both of which include unusual items of different natures.These non-GAAP measures should be viewed in addition to, and not as a substitute for, the Company's reported results. -MORE- HBOS ReportsThird Quarter 2011 Results Page 6 October 26, 2011 HERITAGE FINANCIAL GROUP, INC. Unaudited Financial Highlights (In thousands, except per share amounts) Third Quarter Ended September 30, Nine Months Ended September 30, Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Income (loss) before income taxes ) ) Income tax (benefit) expense ) ) Net income (loss) $ $ ) $ $ Net income (loss) per share: Basic* $ $ ) $ $ Diluted* $ $ ) $ $ Weighted average shares outstanding: Basic Diluted Dividends declared per share* $ Sept. 30, June 30, Sept. 30, Total assets $ $ $ Cash and cash equivalents Interest-bearing deposits in banks Securities available for sale Loans Allowance for loan losses Total deposits Federal Home Loan Bank advances Stockholders' equity * Prior-period share and per share data have been adjusted throughout this press release to reflect the 0.8377:1 conversion ratio used in conjunction with the completion of the Company's second-step offering on November30, 2010. -END- Heritage Financial Group, Inc. Page 1 of 6 Third Quarter 2011 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) Quarter Ended September 30, Nine Months Ended September 30, Income Statement Data Interest income Loans $ Loans held for sale 45 6 99 6 Securities - taxable Securities - nontaxable Federal funds sold 16 11 45 38 interest-bearing deposits in banks 93 25 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Other service charges, fees & commissions Brokerage fees Mortgage origination fees Bank owned life insurance Gain on sale of securities 71 Bargain purchase gain - - Accretion of FDIC loss share receivable - - Other 25 19 96 57 Total non-interest income Non-interest expense Salaries and employee benefits Equipment Occupancy Advertising & marketing Legal & accounting Consulting & other professional fees 71 Director fees & retirement Telecommunications Supplies 98 Data processing fees (Gain) loss on sale and write-downs of other real estate owned ) - ) Foreclosed asset expenses FDIC insurance and other regulatory fees Impairment loss on intangible assets - - Acquisition related expenses Deposit Intangible expense Other operating Total non-interest expense Income before taxes ) ) Applicable income tax ) ) Net income $ $ ) $ $ Weighted average shares - basic Weighted average shares - diluted Basic earnings per share $ $ ) $ $ Diluted earnings per share ) Cash dividend declared per share Heritage Financial Group, Inc. Page 2 of 6 Third Quarter 2011 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) September 30, Balance Sheet Data (Ending Balance) Total loans $ $ Loans held for sale Covered loans - Allowance for loan losses Total foreclosed assets Covered other real estate owned - FDIC loss-share receivable - Intangible assets Total assets Non-interest-bearing deposits Interest-bearing deposits Federal Home Loan Bank advances Federal funds purchased and securities sold under agreement to repurchase Stockholders' equity Total shares outstanding Less treasury shares - Net shares outstanding Shares held by Heritage, MHC - Unearned ESOP shares Book value per share $ $ Tangible book value per share (non-GAAP) Market value per share Quarter Ended September 30, Nine Months Ended September 30, Average Balance Sheet Data Average interest-bearing deposits in banks $ Average federal funds sold Average investment securities Average loans Average mortgage loans held for sale Average FDIC loss-share receivable - - Average earning assets Average assets Average non-interest-bearing deposits Average interest-bearing deposits Average total deposits Average federal funds purchased and securities sold under agreement to repurchase Average Federal Home Loan Bank advances Average interest-bearing liabilities Average stockholders' equity Performance Ratios Annualized return on average assets % -0.26 % % % Annualized return on average equity % -2.81 % % % Net interest margin % Net interest spread % Efficiency ratio % Capital Ratios Average stockholders' equity to average assets % Tangible equity to tangible assets (non-GAAP) % Tier 1 leverage ratio (1) % Tier 1 risk-based capital ratio (1) % Total risk-based capital ratio (1) % Other Information Full-time equivalent employees Number of full-service offices 23 16 23 16 Mortgage loan offices 11 1 11 1 (1)September 30, 2011 consolidated ratios are estimated and may be subject to change pending the filing of the call report; all other periods are presented as filed. Heritage Financial Group, Inc. Page 3 of 6 Third Quarter 2011 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) Five Quarter Comparison for the Three Months Ended 9/30/11 6/30/11 3/31/11 12/31/10 9/30/10 Income Statement Data Interest income Loans $ Loans held for sale 45 46 8 4 6 Securities - taxable Securities - nontaxable Federal funds sold 16 16 13 7 11 Interest-bearing deposits in banks 93 51 40 15 25 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Other service charges, fees & commissions Brokerage fees Mortgage origination fees Bank owned life insurance Life insurance proceeds - 32 - - Gain on sale of securities - 63 71 Bargain purchase gain ) - Accretion of FDIC loss share receivable 5 - - - Other 25 37 29 32 19 Total non-interest income Non-interest expense Salaries and employee benefits Equipment Occupancy Advertising & marketing Legal & accounting Consulting & other professional fees 71 Director fees & retirement Telecommunications Supplies 95 99 98 Data processing fees (Gain) loss on sale and write-downs of other real estate owned ) - Foreclosed asset expenses FDIC insurance and other regulatory fees Impairment loss on intangible assets - Acquisition related expenses Deposit intangible expense 95 55 Other operating Total non-interest expense Income (loss) before taxes ) ) Applicable income tax (benefit) ) ) Net income (loss) $ ) $ $ $ ) Weighted average shares - basic Weighted average shares - diluted Basic earnings (loss) per share $ $ ) $ $ $ ) Diluted earnings (loss) per share ) ) Cash dividend declared per share Heritage Financial Group, Inc. Page 4 of 6 Third Quarter 2011 Earnings Release Supplement (Unaudited) (Dollars in thousands, except per share data) Five Quarter Comparison 9/30/11 6/30/11 3/31/11 12/31/10 9/30/10 Balance Sheet Data (at period end) Total loans $ Loans held for sale Covered loans - - Allowance for loan losses Total foreclosed assets Covered other real estate owned - - FDIC loss-share receivable - - Intangible assets Total assets Non-interest-bearing deposits Interest-bearing deposits Federal home loan bank advances Federal funds purchased and securities sold under agreement to repurchase Stockholders' equity Total shares outstanding Less treasury shares - Net shares outstanding Unearned ESOP shares Book value per share $ Tangible book value per share (non-GAAP) Market value per share Five Quarter Comparison 9/30/11 6/30/11 3/31/11 12/31/10 9/30/10 Average Balance Sheet Data Average interest-bearing deposits in banks $ Average federal funds sold Average investment securities Average loans Average mortgage loans held for sale Average FDIC Loss-Share Receivable - - Average earning assets Average assets Average non-interest-bearing deposits Average interest-bearing deposits Average total deposits Average federal funds purchased and securities sold under agreement to repurchase Average Federal Home Loan Bank advances Average interest-bearing liabilities Average stockholders' equity Performance Ratios Annualized return on average assets % -0.20
